       Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 1 of 7




Jason D Haymore (UT-13236)
Zakia A. Richardson (UT-14298)
PEARSON, BUTLER & CARSON, PLLC
1802 South Jordan Parkway #200
South Jordan, UT 84095
(t)801-495-4104
JasonH@pearsonbutler.com
Zakia@pearsonbutler.com
Attorneys for Plaintiff
                       UNITED STATES COURT DISTRICT OF UTAH
                           CENTRAL DIVISION, STATE OF UTAH
 CURTIS BARTH, an Individual
                                              COMPLAINT AND JURY DEMAND
                     Plaintiff,
       vs.
                                                  Case No.:
 SAVAGE SERVICES CO., a Corporation,

                 Defendant.                       Honorable:




       Plaintiff Curtis Barth (“Plaintiff” or “Mr. Barth”), by and through counsel, hereby

submits this Complaint and Jury Demand and complains against Defendant Savage Services Co.,

(“Defendant”) as follows:

                                      INTRODUCTION

       1.     This is a proceeding to redress disability discrimination and retaliation in

violation of the Americans with Disabilities Act 42 U.S.C. §12101, et seq., as amended (the

“ADA”).

                                           PARTIES

       2.     Mr. Barth is an individual who at all times relevant herein, was and is a resident

of Davis County, Utah.

       3.     Defendant is a Utah corporation duly licensed to operate in the State of Utah and

conducts business from its operations in Salt Lake County, Utah.

                                         Page 1 of 7
        Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 2 of 7




        4.      Defendant employs more than three thousand (3,000) employees and is an

employer within the meaning of Title VII.



                                 JURISDICTION AND VENUE

        5.      Subject matter jurisdiction is proper in this Court pursuant to 28 U.S.C. §1331, in

that this action arises under federal law, specifically, the ADA.

        6.      The unlawful employment discrimination giving rise to Plaintiff’s claims were

committed within the jurisdiction of this court. Therefore, venue is proper under 42 U.S.C.

§2000e-5(f) and 28 U.S.C. §1391.

        7.      Mr. Barth has fulfilled all conditions precedent under the ADA prior to instituting

this lawsuit and has fulfilled all obligations to exhaust his administrative remedies.

        8.      Mr. Barth filed a timely charge of disability discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”) and the Utah Labor Commission.

        9.      The EEOC issued Mr. Barth a Notice of Right to Sue on September 17, 2018. A

true and accurate copy of the Notice of Right to Sue is attached hereto as Exhibit A and

incorporated herein by reference.

                                              FACTS

        10.     Mr. Barth was hired by Defendant during April 2017 to work as a project

manager in the engineering department at an annual salary of $120,000.00.

        11.     Mr. Barth successfully performed his job duties as a project manager without

disciplinary actions or reprimands.

        12.     On or about July 4, 2017, Mr. Barth experienced hip pain that was diagnosed as a

dislocated sacroiliac joint.

        13.     Mr. Barth’s injury required medical attention to alleviate the chronic pain and

weakness in his lower extremities.



                                           Page 2 of 7
       Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 3 of 7




       14.     Between July 11, 2017 and August 2017, Mr. Barth was confined to a wheelchair

with limited walking capacity.

       15.     During Mr. Barth’s use of a wheelchair, supervisor Troy Walker asked why the

wheelchair was needed and whether he had a medical diagnosis.

       16.     At the beginning of August 2017, Mr. Barth’s joint was repositioned, and he was

able to perform his job duties without accommodation.

       17.     On Friday, August 11, 2017, Defendant forced Mr. Barth to take a thirty-day

medical leave of absence over Mr. Barth’s objection.

       18.     Mr. Barth obtained a medical release on August 24, 2018 and Defendant allowed

Mr. Barth to return to work on August 28, 2017.

       19.     Upon his return to work, Mr. Barth was informed by his supervisor Troy Walker

that an executive in the company believed that he was faking his injury and shared this opinion

with other employees.

       20.     Mr. Barth began to experience heightened scrutiny at work. Mr. Barth’s co-

workers were not subjected to the same heightened scrutiny.

               a. Mr. Barth was given a leave of absence for being in a wheel chair, while other

                  employees were accommodated with a knee scooter without repercussions.

               b. Mr. Barth was reprimanded for cost overages on a project, while the Barge

                  project managed by Steve Morrey and Boyd Drapers was over by hundreds of

                  millions of dollars, and there was a corporate celebration at the completion of

                  the Barge project with speeches, cake and ice cream without any word of the

                  gross cost overages.

       21.     Mr. Barth was reprimanded for sending an estimate that his supervisor Troy

Walker reviewed, approved, and instructed him to share with the team.

       22.     Defendant removed some of Mr. Barth’s job duties from his role.



                                         Page 3 of 7
        Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 4 of 7




        23.    On September 29, 2017, Defendant through its managers verbally criticized Mr.

Barth for a project in which he uncovered untimely and expensive errors committed by others.

        24.    Mr. Barth informed managers Troy Walker, Steve Morrey, and Boyd Draper of

the problems plaguing the Hammond project including, the lack of a city permit, a cease and

desist order, high voltage power line in disrepair, soft soil and high-water table problems,

misplaced fire line and safety issues.

        25.    Defendant through its managers blamed Mr. Barth for a cost error he did not

generate and accused him of tooting his own horn.

        26.    On October 13, 2017, Mr. Barth complained to his supervisor, Troy Walker, that

he was being treated differently than other employees because of his recent medical condition.

        27.    On October 16, 2017, Mr. Barth was placed on an indefinite suspension.

        28.    On October 16, 2017, while Mr. Barth was out on suspension, Defendant created

an incident list for alleged performance issues.

        29.    On October 23, 2018, Defendant terminated Mr. Barth’s employment for alleged

performance issues.

        30.    Defendant’s reason for termination is pretext for discrimination based on his

disability.

        31.    Defendant violated the ADA for discriminating against Mr. Barth because of his

disability.

                                FIRST CAUSE OF ACTION
                  (Americans with Disabilities Act – Disability Discrimination)


        32.    Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

        33.    Defendant employs more than 15 employees and is therefore an “employer” as

that term is defined in 42 U.S.C. §12111(5)(A).


                                           Page 4 of 7
        Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 5 of 7




        34.     Plaintiff is a disabled person as defined by the ADA. He suffered from a

condition which affected his musculoskeletal system. This condition caused him to use a

wheelchair for a period of time because he was unable to walk.

        35.     Defendant also regarded Plaintiff as having an impairment that is neither

transitory nor minor. Defendant forced Plaintiff to take a thirty-day medical leave of absence.

        36.     Plaintiff was able to perform the essential functions of his job with or without

reasonable accommodation. Plaintiff uncovered and resolved several costly problems plaguing

the various projects at the company including the Hammond project.

        37.     There were no allegations of poor work performance prior to his injury and time

in a wheelchair. Complaints about Plaintiff’s work started after he was injured. Plaintiff was

fired within a week of complaining of being treated differently because of his disability.

        38.     For reasons including but not limited to those described in this Complaint,

Defendant has discriminated against Plaintiff because of his disability in violation of the

Americans with Disabilities Act, 42 U.S.C. §12111 et seq, and its implementing regulations.

        39.     Plaintiff was treated differently in the workplace than other co-employees without

disabilities who were similarly situated and any reasons for such differing treatment or for

allowing such differing treatment to occur are pretextual. The real reasons for such differing

treatment had to do, in part or in whole, with Plaintiff's disability.

        40.     Defendant was aware, or should have been aware, of the actions and inactions

described above, because such were obvious and pervasive and because, at various times

throughout his employment. Plaintiff complained of them to Defendant on multiple occasions.

Despite such awareness, Defendant failed to investigate Plaintiff's complaints and failed to

respond in a way reasonably calculated to stop the discrimination.




                                            Page 5 of 7
        Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 6 of 7




       41.     Defendant effectively terminated Plaintiff’s employment by placing him on an

indefinite suspension and refusing to allow him to work in any other capacity. This has been

done because of his status as a disabled person under the ADA, in violation of the ADA.

       42.     Plaintiff has been damaged, and continues to be damaged by Defendant’s

discriminatory treatment and termination of Plaintiff.

       43.     In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.
                               SECOND CAUSE OF ACTION
                          (Americans with Disabilities Act – Retaliation)
       44.     Plaintiff realleges and incorporates by reference all preceding numbered

paragraphs.

       45.     Plaintiff complaints of discrimination constitutes protected activity under the

Americans with Disabilities Act.

       46.     After Plaintiff informed Defendant that he was being treated differently

Defendant unlawfully retaliated against Plaintiff by disciplining him, suspending him and then

terminating his employment.

       47.     Plaintiff has been damaged and continues to be damaged by Defendant’s unlawful

harassment.

       48.     In violating the Americans with Disabilities Act, Defendant acted intentionally

and with malice and/or reckless, callous, and/or deliberate indifference to Plaintiff’s federally

protected rights. Plaintiff is therefore entitled to compensatory and punitive damages pursuant to

42 U.S.C. §12117.


                                    PRAYER FOR RELIEF
Wherefore, Plaintiff prays for judgment against Defendants as follows:

                                           Page 6 of 7
        Case 1:18-cv-00160-TS-BCW Document 2 Filed 12/13/18 Page 7 of 7




        1.      For back wages and an award of anticipated front pay;
        2.      For costs advanced related to damages in an amount to be determined at trial;
        3.      For damages under the Americans with Disabilities Act related to emotional
distress and other general damages in an amount to be determined at trial;
        4.      For Plaintiff's attorney's fees pursuant to 42 U.S.C. § 12205:
        5.      For punitive damages in an amount to be determined at trial; and
        6.      For interest on the forgoing, costs of court, and such other relief as the court
deems just and equitable.


                                  JURY TRIAL REQUESTED




                                                                Dated this December 13, 2018


                                                                /s/ Zakia A. Richardson
                                                                Zakia A. Richardson
                                                                Attorney for Plaintiff




                                           Page 7 of 7
